                                 ®¯°±ÿ³µ́¶·¸¹·³¶º»¼·½¾ÿÿÿ¿À¸ÁÂ±ÃÄÿ¼ÿÿÿÅÆÇ±Èÿ¶µÉ³³Éµ³ÿÿÿÊ¯Ë±ÿ³ÿÀÌÿµ
                                 Case 1:20-cv-10896-RA Document 7 Filed 02/12/21 Page 1 of 2
       ÿ
        ÿ
ÿ                                          ÿ
                  ÿ                                                                                 ÿ            ÿ
128343ÿ356 ÿ78    9 ÿ                                                                               8
                                                                                                            ÿ6ÿ ÿ9 ÿ
                                                                                                                78
          2ÿ8ÿ    ÿ5ÿÿ                                                                                   332ÿ8ÿÿ5 ÿ
 8833324ÿ8ÿÿÿ
                  ÿ6ÿÿ
                         ÿ                                                                      !2"23ÿ8 #6  ÿ  ÿ
                                                                                                                332ÿ8ÿ5ÿÿ
  8ÿ6ÿ1ÿ2 ÿ                                                                                       $8ÿÿÿ28
                                                                                                                  3ÿ6ÿ%83ÿ
 8332ÿ8ÿ5ÿÿÿÿ                                                ÿ                                         332ÿ8ÿÿ
                                                                          ÿ                Application granted. The initial
                                                                  4567897:ÿ;;<ÿ=>=;ÿ       pre-trial conference is hereby
            ÿ                                                                              adjourned until March 19, 2021
            @ABÿCDEÿ                                                                       at 10:45 a.m.
            FG5ÿHIJI796K5ÿLIJJM5ÿN679OPÿ                        ÿ
            FG87QIIRÿS97PG9KKÿ                                  ÿ                                            SO ORDERED.
            TJMU5RÿVU9U5PÿWI87UGI8P5ÿ
            X>ÿ4IK5:ÿVY8975ÿÿ                                                                         __________________
            Z5[ÿ\I7]<ÿZ\ÿ;>>>^ÿ                                                                        Hon. Ronnie Abrams
             ÿ ÿ                                                                                           February 12, 2021
                   L5_ÿ `abbcdeffaÿhiÿ̀jffjkjlÿmcfnÿ̀copjql<ÿW9P5ÿZIrÿ;_=>stus;>vwxsLNÿÿ
                   ÿ
            y597ÿz8RQ5ÿN679OP_ÿ
                   {5ÿ[7MU5ÿIJÿ65G9K|ÿI|ÿUG5ÿ}97UM5PÿMJÿUG5ÿ96Iu5st9}UMIJ5Rÿ9tUMIJÿ~UG5ÿNtUMIJrÿÿFG5ÿ}97UM5Pÿ
            975ÿ5}KI7MJQÿ9ÿ}IU5JUM9Kÿ75PIK8UMIJÿI|ÿUG5ÿNtUMIJÿ9JRÿG5756:ÿ75P}5tU|8KK:ÿ75Y85PU<ÿ}87P89JUÿUIÿ\I87ÿ
            HIJI7Pÿqahajfÿfeÿÿjbdabeÿaqÿ̀ahafÿ̀je<ÿ9ÿUGM7U:sR9:ÿ9RI87JO5JUÿI|ÿUG5ÿMJMUM9KÿPU9U8Pÿ
            tIJ|575Jt5ÿt8775JUK:ÿPtG5R8K5Rÿ|I7ÿ4567897:ÿ;w<ÿ=>=;ÿ9Uÿ;=_;ÿ}rOrÿ
                   FG575ÿG9u5ÿ655JÿJIÿ}7MI7ÿ75Y85PUPÿ|I7ÿ9RI87JO5JUÿI|ÿUG5ÿMJMUM9KÿPU9U8PÿtIJ|575Jt5ÿMJÿUGMPÿ
            NtUMIJrÿ
                   ÿ ÿ ÿ ÿ ÿ ÿ L5P}5tU|8KK:ÿV86OMUU5R;<ÿ
             BBÿÿBAÿÿ                              A ¡ÿB¢ÿ£B£ÿ
             ÿ                                                  ÿ
             ÿ joÿjojÿ                             :_ÿÿ¤aocdlÿ¥iÿ¦jb§jffÿ
             NR9OÿVG9O9Gÿ                                ÿ V5UGÿyrÿLMQ7IRP]:ÿ
             vvÿFGM7RÿNu5J85ÿ                                  FMOIUG:ÿzrÿS9t49KKÿ
             Z5[ÿ\I7]<ÿZ\ÿ;>>==ÿ                                ªMJ9ÿSrÿV5779ÿ
             F5K5}GIJ5_ÿ~=;=ÿw>xsXx^ÿ                         v=ÿ̈9PUÿª9U5ÿI8K5u97R<ÿV8MU5ÿ«>>ÿ
             ¨O9MK_ÿ9R9OrPG9OG©K[rtIOÿ                          ª97R5JÿWMU:<ÿZ\ÿ;;«>ÿÿ
             ÿ                                                  F5K5}GIJ5_ÿ~;xÿxv«s«;xÿ
             ÿ                                                  ¨O9MK_ÿPR7©7KsK5Q9KrtIOÿ
             ÿ                                                  ¨O9MK_ÿUO©7KsK5Q9KrtIOÿ
             ÿ                                                  ¨O9MK_ÿQOP©7KsK5Q9KrtIOÿ
                                                 ÿ
             ¬K9MJUM||ÿ8P5Pÿ5K5tU7IJMtÿPMQJ9U875Pÿ[MUGÿtIJP5JUÿMJÿ9ttI7R9Jt5ÿ[MUGÿL8K5ÿvr~6ÿI|ÿUG5ÿWI87UPÿ
            ;ÿ
ÿ           ¨W4ÿL8K5Pÿ9JRÿ­JPU78tUMIJPrÿ
&''ÿ52(2ÿ)2*2ÿ+ÿ1*832ÿ,-'ÿ                                                 /,0ÿ3ÿ32ÿ1 *2) ÿ+ÿ1*832ÿ&''ÿ
#8893ÿ52(2ÿ+ÿ-./'-ÿ                                                           2ÿ83ÿ2(ÿ ÿ+ÿ--0&'ÿ
ÿ&',6,.060&-'ÿ                                                                                  ÿ0-262/&6&0-2ÿ
          @ABCÿEFGHIJKIEHLMNIOPÿÿÿQRJSTCUVÿNÿÿÿWXYCZÿHG[EE[GEÿÿÿ\A]CÿGÿR^ÿG
         Case 1:20-cv-10896-RA Document 7 Filed 02/12/21 Page 2 of 2

012ÿ45657892ÿ5662ÿ978ÿ
29787ÿÿÿ
82ÿÿ
ÿ
 76ÿ71ÿ!ÿ#$%ÿ&'%(ÿ
 )!*#%!+',-.ÿ
 /0ÿ0516ÿ22627ÿ3742ÿ1ÿ557ÿ
 258ÿ28ÿ2 ÿ5/6ÿ
 02215627ÿ68.ÿ6009::6ÿ
 ;87ÿ<76=71> 1=?5ÿ
 ÿ
 ÿ
 ÿ
ÿ
       ÿ
       ÿ
ÿ
ÿ
